           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA



SKYLOR GEORGANN WILKERSON,                  )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )       Case No. CIV-15-167-JHP-SPS
                                            )
COMMISSIONER of the Social Security         )
Administration,                             )
                                            )
                                            )
                      Defendant.            )



               ORDER AFFIRMING AND ADOPTING THE REPORT AND
                  RECOMMENDATION OF THE UNITED STATES
                            MAGISTRATE JUDGE


       On November 19, 2018, the United States Magistrate Judge entered a Report and

Recommendation recommending that Plaintiff’s Motion for Attorney Fees Under 42 U.S.C.§406

(b) be granted, and that $22,787.50 be awarded to the Plaintiff’s attorney. Defendant has not

filed an objection to the Magistrate Judge’s Report and Recommendation within the time

prescribed by law. 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(a).

       This Court finds the Report and Recommendation of the Magistrate Judge is supported

by the record. Therefore, upon full consideration of the entire record and the issues presented

herein, this Court finds and orders that the Report and Recommendation entered by the United

States Magistrate Judge on November 19, 2018, be AFFIRMED and ADOPTED by this Court

as its Findings and Order.
IT IS SO ORDERED this 29th day of November, 2018.
